Citation Nr: 0707655	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  05-23 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from March 1974 to April 1974. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Jackson, Mississippi, wherein the RO denied a request to 
reopen a claim of service connection for headaches.

FINDINGS OF FACT

1.  In an unappealed October 2002 rating decision, the RO 
denied a request to reopen a claim of service connection of 
headaches.

2.  The evidence added to the record since October 2002, when 
viewed by itself or in the context of the entire record, is 
cumulative and redundant and does not relate to an 
unestablished fact necessary to substantiate the claim. 


CONCLUSION OF LAW

1.  The October 2002 rating decision which denied the 
veteran's request to re-open a claim of entitlement to 
service connection of headaches is final.  38 U.S.C.A. 
§§ 7103(a), 7105 (West 2002).

2.  The evidence received subsequent to the October 2002 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection of 
headaches have not been met.  38 U.S.C.A. §§ 5108, 5103, 
5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to notify

Regarding the duty to notify, proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Additionally, 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a "service 
connection" claim, to include the degree and effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   As such, proper notice should apprise the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Furthermore, VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Because the issue for consideration is whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for headaches, the Board 
calls attention to Kent v. Nicholson, 20 Vet. App. 1 (2006).  
That case addresses notice requirements specific to new and 
material claims.  Essentially, under Kent, the veteran must 
be apprised as to the requirements both as to the underlying 
service connection claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  

In the present case, VA satisfied its duty to notify by means 
of the December 2004 letter from the agency of original 
jurisdiction (AOJ) to the veteran.  The letter informed the 
veteran of the new and material standard necessary to re-open 
a claim, and identified the basis for the prior final denial 
of October 2002.  The letter also noted the evidence required 
to substantiate the claim, and of the veteran's and VA's 
respective duties for obtaining evidence.  Such letter did 
not inform the veteran of the laws pertaining to disability 
ratings or effective dates.  However, because the instant 
decision denies the veteran's claim, no higher rating or 
effective date will be assigned.  As such, there is no 
prejudice to the veteran.  The letter containing the 
appropriate VCAA notice was issued prior to the February 2005 
unfavorable AOJ decision that is the basis of this appeal.  
Therefore the notice is timely and satisfied the timing 
requirements of Pelegrini, as well as the requirements of 
Kent, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
regarding VA's duty to notify.  

 
Duty to assist

With regard to the duty to assist, the Board finds that VA 
has done everything required to assist the veteran with 
respect to his claim for benefits.
The claims file contains the veteran's service medical 
records.  Also associated with the claims folder are reports 
of both private and VA post service examinations.  
Additionally, the claims file contains the veteran's own 
statements and lay statements in support of his claim.  In 
determining whether to reopen a claim, a current medical 
examination is not required.  38 C.F.R. § 3.159(c)(4)(iii) 
(2006).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show.  

The veteran is claiming entitlement to service connection for 
headaches.  The Board notes that a Board decision denying 
service connection was issued in March 1992.  The veteran 
subsequently requested that his claim be reopened, such 
request was denied by the RO in an October 2002 rating 
action.  The veteran did not timely appeal that decision and 
it became final.  See 38 C.F.R. § 7105.  

Based on the procedural history outlined above, the issue for 
consideration for the November 2004 request on appeal is 
whether new and material evidence has been received to reopen 
the claim.  The preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim.  Barnett v. Brown, 8 Vet. App. 1, 4, 
(1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 
1996).

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  "New" 
evidence is defined as evidence not previously submitted to 
agency decision-makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

The evidence of record received through the time of the last 
unappealed decision in October 2002 includes; veteran and lay 
person statements, RO and BVA hearing transcripts and 
decisions, service medical records, VA medical records from 
1990 and 2001 through 2002, private medical records from Dr. 
Smith from 2000 through 2002, and medical records of unknown 
origin dated October 1983.  Accordingly, it was determined in 
the October 2002 rating decision that such evidence indicates 
current treatment for headaches but fails to establish that 
the claimed headaches were caused by military service.

In November 2004 the veteran sent in evidence previously 
received in May 2002, including his personal statement now 
dated November 2004 and lay statements from M. M. Durr and 
Rev. C..  The evidence added to the record subsequent to 
October 2002 includes veteran statements dated June 2004 and 
March 2005, a July 2006 layperson statement in support of the 
claim, and September 2004 through November 2004 VA medical 
records. 

The evidence added to the record subsequent to the last final 
October 2002 rating decision is not new and material.  
Indeed, it merely repeats the veteran's subjective 
complaints, which were known at the time of the October 2002 
determination.  Thus, it is cumulative and redundant, and not 
new as contemplated under 38 C.F.R. § 3.156(a).  The July 
2006 layperson statement mentions several diseases that the 
veteran is suffering from but does not address migraines or 
headaches and is thus unrelated to the claim.  The 2004 VA 
medical records indicate current treatment for migraines 
however this simply reaffirms information from the 2002 VA 
medical records previously on record and is thus not new and 
material.  The basis for the RO's denial in October 2002 was 
the absence of evidence connecting the current disability to 
service.  Such evidence is still lacking.  

In conclusion, new and material evidence sufficient to reopen 
a claim of entitlement to service connection for headaches 
has not been received.  Until the veteran meets his threshold 
burden of submitting new and material evidence sufficient to 
reopen this claim, the benefit of the doubt doctrine does not 
apply. Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER 

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection of headaches is denied.





____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


